Citation Nr: 0320032	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  99-13 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder characterized as a history of a positive 
tuberculosis test.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for a knee disorder 
characterized as retropatellar pain syndrome.

4.  Entitlement to service connection for a hand disorder 
characterized as stiffness of the hands.

5.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from March 
1979 to July 1997 and five years, seven months and 25 days of 
prior service.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.

Pursuant to the VCAA, VA first has a duty to notify the 
claimant and his/her representative of any information and 
evidence necessary to substantiate the claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim, although the ultimate responsibility for 
furnishing evidence rests with the claimant.  See 38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that the VA's redefined duties 
to notify and assist a claimant, as set forth in the VCAA, 
have not been fulfilled regarding the issues addressed in 
this remand.  For the below described reasons, the case is 
remanded to the RO for additional development. 

Specifically, the veteran indicated in his August 1997 claim 
for benefits that he had active service from July 1973 to 
July 1997.  However, the claims file only includes his DD-214 
for the period of March 1979 to July 1997.  As no other 
document of record verifies the additional period of active 
service noted by the veteran, the RO should attempt to verify 
the veteran's active service from July 1973 to prior to March 
1979.

Additionally, in a December 1998 VA form 21-4138 (Statement 
in Support of Claim), the veteran indicated that his 
treatment records from the VA Medical Centers in Huntsville 
and Birmingham should be obtained.  However, as the claims 
files are devoid of evidence that such records have been 
requested, the RO should attempt to obtain such VA records.  

Furthermore, the medical evidence includes an October 1997 VA 
general examination report showing diagnoses of post 
traumatic dysfunction of the right shoulder, possible 
traumatic dysfunction of the cervical spine, degenerative 
joint disease (DJD) of the knees, hypertension, history of 
tuberculin test and hearing impairment.  Unidentified October 
1998 medical notations show a history of degenerative joint 
disease of the knees.  A February 1999 VA x-ray of the chest 
shows an opacity of the left lower lobe with various possible 
diagnoses including granuloma, metastatic lesion, and 
carcinoid or bronchial adenoma.  1999 medical records from 
the Allergy and Asthma Clinic show treatment for various 
allergies.  And, 1999 records from the UAB University 
Hospital show treatment for hyperkeratotic lesions of the 
hands.  However, the claims files fail to include evidence 
that the veteran has been examined by VA for the claimed 
disorders and/or that a medical opinion as to the etiology of 
such disorders has been obtained.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo VA 
examinations, which should include medical opinions as to the 
likely etiology of the claimed disorders.

The Board acknowledges the veteran's December 2002 statement 
indicating that he resides and works in Italy for the U.S. 
Government, as well as that the veteran was scheduled for VA 
examinations in March 2003 but failed to report to these 
examinations.  As such, the RO must ensure that the special 
procedures required for veteran's who reside/work outside of 
the United States are followed in scheduling the veteran for 
additional examinations.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's case, the RO should 
perform the following development:

1.  Please ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims files must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on remand.

2.  The RO should contact the appropriate 
authority and verify the veteran's active 
service from July 1973 to prior to March 
1979.

3.  The RO should obtain and associate 
with the claims files the veteran's 
treatment records from the Huntsville and 
Birmingham VA Medical Centers (VAMCs) 
from August 1997 to the present.  If the 
search for the above records has negative 
results, the claims files must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the appellant should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the appellant in 
substantiating his claims.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations, 
provided that the special procedures 
required for veterans who reside/work 
outside of the United States are 
followed:
(a)  The veteran should be scheduled to 
undergo a VA examination, conducted by a 
medical specialist, to evaluate the 
nature, severity, and etiology of the 
claimed respiratory disorder 
characterized as a history of a positive 
tuberculosis test.  If no such disorder 
is currently found, the examiner should 
so indicate.  The claims folders must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims files were reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the claimed disorder.  Following an 
examination of the veteran and a review 
of all of his medical records and 
history, including the October 1997 VA 
general examination report and February 
1999 chest x-ray report, the specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's respiratory disorder became 
manifest during his active service, was 
incurred in or aggravated during his 
active service, is causally or 
etiologically related to a service-
connected disability, and/or is otherwise 
related to his active service or to any 
incident of service.  It is requested 
that the VA specialist reconcile any 
contradictory evidence regarding the 
etiology of the veteran's disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

(b)  The veteran should be scheduled to 
undergo a VA examination, conducted by a 
medical specialist, to evaluate the 
nature, severity, and etiology of the 
claimed allergies.  If no such disorder 
is currently found, the examiner should 
so indicate.  The claims folders must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims files were reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the claimed disorder.  Following an 
examination of the veteran and a review 
of all of his medical records and 
history, including the 1999 records from 
the Allergy and Asthma Clinic, the 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's allergies became 
manifest during his active service, were 
incurred in or aggravated during his 
active service, are causally or 
etiologically related to a service-
connected disability, and/or are 
otherwise related to his active service 
or to any incident of service.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
allergies.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

(c)  The veteran should be scheduled to 
undergo a VA examination, conducted by a 
medical specialist, to evaluate the 
nature, severity, and etiology of the 
claimed knee disorder characterized as 
retropatellar pain syndrome, hand 
disorder characterized as stiffness of 
the hands, and neck disorder.  If no such 
disorders are currently found, the 
examiner should so indicate.  The claims 
folders must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims files 
were reviewed.  All necessary tests and 
studies should be conducted in order to 
render diagnoses of the claimed 
disorders.  Following an examination of 
the veteran and a review of all of his 
medical records and history, the October 
1997 VA general examination report, the 
October 1998 unidentified medical 
notations, and the 1999 medical records 
from the UAB University Hospital, the 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's disorders became 
manifest during his active service, were 
incurred in or aggravated during his 
active service, are causally or 
etiologically related to a service-
connected disability, and/or are 
otherwise related to his active service 
or to any incident of service.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorders.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  After completion of the above, the RO 
should readjudicate the claims of 
entitlement to service connection for a 
respiratory disorder characterized as a 
history of a positive tuberculosis test, 
allergies, a knee disorder characterized 
as retropatellar pain syndrome, a hand 
disorder characterized as stiffness of 
the hands, and a neck disorder.  If the 
determinations remain unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the appellant until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




